Citation Nr: 0700108	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of right tibia/fibula, fractures.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to April 1958. This appeal is before the Board of 
Veterans' Appeals (Board) on appeal from November 2002 
(tibia/fibula and TDIU) and August 2005 (hearing loss) rating 
decisions by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The August 2005 rating 
decision also increased the rating for the tibia/fibula 
fracture residuals from 20 to 30 percent, effective from the 
date of claim.

The issues of entitlement to a rating in excess of 40 percent 
for hearing loss and entitlement to TDIU are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDING OF FACT

Nonunion of the right tibia or fibula or ankylosis of the 
right ankle is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for 
residuals of right tibia/fibula fractures.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes (Codes) 5262, 5270, 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
April 2004 letter provided certain essential notice prior to 
the readjudication of the claim in the August 2005 
supplemental statement of the case SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The April 2004 
letter (together with a February 2005 letter) explained the 
evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  While the veteran was not provided with notice 
regarding effective dates of awards, the purpose of this 
notice was fulfilled when the August 2005 rating decision 
assigned an effective date (date of claim) for the increase 
to 30 percent, and when an October 2006 providing notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) was issued.  The veteran is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred early in the process.  

The veteran's pertinent VA and private treatment records have 
been secured from the Chico and Sacramento VA Medical Centers 
as well as from Dr. Edgar Clark, Dr. Bruce H. Gallaway, and 
Blackhawk Medical Group.  The RO arranged for VA examinations 
in October 2002 and in August 2005.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

Increased rating for tibia/fibula fracture residuals

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by individual Codes.  38 C.F.R. § 4.27.  Although 
regulations require that a disability be viewed in relation 
to its recorded history (See 38 C.F.R. §§ 4.1, 4.2), when 
service connection had been previously established and an 
increased rating is sought, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A September 1958 rating decision noted the veteran's 
tibia/fibula fracture residuals included an incompletely 
ossified fracture line of the posterior malleolus and a 
healed fracture of the lower third of the tibia, causing some 
limitation of ankle motion, and assigned a 10 percent rating 
under Code 5271 (for moderate limitation of ankle motion).  
An August 2000 rating decision found there was marked 
limitation of ankle motion, and increased the rating to the 
maximum 20 percent rating under Code 5271.  

On VA examination of the veteran's right tibia/fibula/ankle 
disability in October 2002, after the veteran filed his claim 
for increase, the veteran expressed the opinion that the 
disability had increased in severity.  He complained of 
chronic pain.  It was noted that he walked with a limp, and 
that the ankle was swollen.  There was an obvious loss of 
ankle and subtalar motion.  Crepitus with flexion and 
extension was noted.  X-rays were interpreted as showing 
"remodeling of fibular shaft consistent with prior 
fracture" and arthritis in the ankle.  

In a report of an orthopedic clinic visit in November 2004 
(which the veteran subsequently annotated with his own 
comments), it was noted that the veteran reported pain upon 
walking a block.  He indicated he did not take pain 
medication because he was wary of how it would interact with 
his medications for bladder cancer.  On examination, there 
was medial tenderness of the ankle.  Range of motion studies 
revealed dorsiflexion 5 degrees (on a scale of 0-20); plantar 
flexion 10 degrees (0-45); inversion 5 degrees (0-30); 
eversion 5 degrees (0-20). . There was no laxity.  X-rays 
showed an ununited fracture of the medial malleolus, and 
moderate narrowing of the tibio-talar joint.  The treatment 
plan included exercises for strengthening and stretching 
before and after activity, pain medication, ice and elevation 
for swelling or discomfort, heat before activity, and 
continue use of ankle brace.  

On August 2005 VA examination, it was noted that the veteran 
had an abnormal or antalgic gait; painful, and with abnormal 
motion, ankle; and an inability to walk more than a few 
yards.  The examiner noted that the right ankle was not 
ankylosed.  Range of motion studies revealed that 
dorsiflexion was 5 degrees; plantar flexion was 10 degrees; 
inversion and eversion were 5 degrees; pain began at 1 degree 
with all these motions.  The examiner also opined that 
repetitive motion would limit use of the ankle joint 
completely due to lack of range of motion.  Limitations 
advised included no climbing stairs, walking on uneven 
surfaces, dancing, or walking further than 50 yards.

Based on the August 2005 VA examination the RO increased the 
rating for the veteran's service connected right 
tibia/fibula/ankle disability to 30 percent under Code 5270 
(for ankylosis of the ankle in plantar flexion between 30 and 
40 degrees or in dorsiflexion between 0 and 10 degrees).

Inasmuch as a 30 percent rating is already assigned for the 
veteran's right tibia/fibula/ankle disability, the focus is 
on those criteria that would allow a rating in excess of 30 
percent.  

Notably, as 20 percent is the maximum schedular rating for 
limitation of motion of the ankle, and is assigned where 
limitation of motion is marked, a higher rating under Code 
5271 is not possible.  38 C.F.R. § 4.71a.  

As was noted above the RO has assigned a 30 percent rating 
under Code 5270, for anklyosis in plantar flexion of at least 
30 degrees or in dorsiflexion between 0 and 10 degrees.  
Under Code 5270, a higher rating of 40 percent requires 
ankylosis in plantar flexion of more than 40 degrees, in 
dorsiflexion more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. 
§ 4.71a. 

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Here, no treatment record or examination report shows that 
the veteran's right ankle joint was found to be ankylosed.  
In fact, the August 2005 VA examiner specifically found that 
the ankle was not ankylosed.  Consequently, a higher rating 
under Code 5270 (based on a more disabling ankylosis) is 
clearly not warranted.  

This disability may alternatively be rated under Code 5262 
(for impairment of tibia and fibula).  A 40 percent rating 
under this code requires nonunion of [tibia and fibula] with 
loose motion, requiring use of a brace.  See 38 C.F.R. 
§ 4.71a.  While the veteran has been advised to wear an ankle 
brace, there is no treatment or examination record that shows 
nonunion of tibia or fibula or loose motion of those bones.  
Consequently, the requirements for the next higher, 40 
percent, rating under Code 5262 likewise are not met.  

The Board has considered additional factors, such as whether 
there is functional loss due to pain or on use of sufficient 
degree to meet the criteria for a higher rating under the 
applicable codes (5270, 5262).  However, review of the 
evidence of record found none that suggests that loss of 
function due to pain or on use results in the degree of 
impairment that must be shown to warrant assignment of a 40 
percent rating.  

Regarding the statements by the veteran, his friends, and his 
family as to the extent of impairment the veteran has from 
his service connected disability, it is noteworthy that while 
laypersons are competent to describe complaints or symptoms 
they observed, because they lack medical training, they are 
not competent to make medical findings, such as whether there 
is anklyosis, or nonunion of bone.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine mandating resolution of 
reasonable doubt in the claimant's favor does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied. 


ORDER

A rating in excess of 30 percent for residuals of right 
tibia/fibula fractures is denied.


REMAND

In the veteran's September 2005 letter to the RO he expressed 
disagreement with the August 2005 rating decision that denied 
a rating in excess of 40 percent for his bilateral hearing 
loss.  No further action was taken by the RO.  Hence, this 
issue must be remanded to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Consideration of the matter of entitlement to TDIU is 
deferred pending completion of the above development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together). 

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should issue an appropriate 
SOC in the matter of an increased rating 
for bilateral hearing loss.  The veteran 
should be advised that for the Board to 
have jurisdiction in the matter, he must 
timely file a substantive appeal.  If he 
files a timely substantive appeal, this 
issue be returned for review by the 
Board.

2.  If additional evidence or information 
received triggers a need for further 
development or assistance, the RO should 
ensure such is completed. 

3.  The RO should then readjudicate the 
veteran's TDIU claim.  If it remains 
denied, the veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


